DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 1 recites “a processor configured to…calculate recognition scores of a plurality of parts of the subject, calculate index values of the plurality of parts on the basis of the recognition scores…decide a determination order in which part determination is performed for the plurality of parts on the basis of the index values…and determine an imaging part of the subject on the basis of the recognition scores according to the determination order” 
	The logic pattern applied above for claim 1 is directed to the method of claim 19 and the readable recording medium of claim 20. Claims 2-18 are rejected by virtue of their dependency on claim 1. 

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject 
	Regarding independent claims 1, 19, and 20, the written description fails to disclose the corresponding acts for performing the entire claimed function, and the steps of performing the “calculation of the recognition scores” in the claims is unclear, thereby rendering the claims and their dependents indefinite. Claim 2-18 are rejected by virtue of their dependency on claim 1.
	Claim 1 further recites “a processor configured to generate an ultrasound image on the basis of the element data generated by the reception unit,” and “calculate index values of the plurality of parts on the basis of the recognition scores of the plurality of parts calculated for a predetermined number of ultrasound images.” However, it is unclear how multiple ultrasound images may be obtained, as the claim only previously recites generating “an ultrasound image.” It is not clear when the step of generating a predetermined number of ultrasound images occurs in the context of the claim. For these reasons, claim 1 and its dependents are indefinite. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 19 and 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims recite “performing image recognition for the ultrasound image to calculate recognition scores of a plurality of parts of the subject”, “calculating index values of the plurality of parts on the basis of the recognition scores of the plurality of parts”, “deciding a determination order…on the basis of the index values” and “determining an imaging part of the subject on the basis of the recognition scores calculated 
This judicial exception is not integrated into a practical application and the claims do not recite sufficiently more. The additional element of “transmitting an ultrasound beam from an ultrasound probe to a subject to generate an ultrasound image” only specifies the type, nature, and manipulation of the data that is exploited in executing the abstract idea and merely generally link the abstract idea to a particular technological environment, which does not provide sufficient integration into a practical application or significantly more than the abstract ideas. Therefore, the elements do not integrate the abstract ideas into practical applications, because they do not impose any meaningful limits on practicing the abstract ideas. 

readable recording medium recording a program” encompasses signal per se and software per se. Further, the recitation of “the program for controlling an ultrasound diagnostic apparatus, the program causing a processor to perform…” serves to limit the function of the program of the software. Applicant’s specification restates the claim language of the “program” in [0021], and further describes it as “a control program that causes the CPU to perform various processes” in [0053]. The “readable recording medium” is described in [0052] as “a hard disc drive (HDD), a solid state drive (SSD), a flexible disc (FD), a magneto-optical (MO) disc, a magnetic tape (MT), a random access memory (RAM), a compact disc (CD), a digital versatile disc (DVD), a secure digital (SD) card, or a universal serial bus (USB) memory, or a server.”
As understood in light of the specification, the broadest reasonable interpretation of claim 20 in its current rendering encompasses signal and software per se, which are not within one of the four statutory categories of invention. See MPEP 2106.03 I. It is suggested that claim 20 be amended to recite a “non-statutory computer readable medium recording a program” to overcome this rejection. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 16/527926 (reference thus generated to calculate recognition scores of a plurality of parts of the subject,” and “calculate index values of the plurality of parts on the basis of the recognition scores of the plurality of parts calculated for a predetermined number of ultrasound images” (italicized text corresponds to text from 16/527926). The difference between the application lies in deciding “a determination order in which part determination is performed for the plurality of parts on the basis of the index values, and determine an imaging part of the subject on the basis of the recognition scores according to the determination order” (instant) and “narrow down target parts for which part determination is to be performed, from the plurality of parts on the basis of the index values, and determine an imaging part of the subject on the basis of the recognition scores for the target parts narrowed down” (16/527926). The broadest reasonable interpretation of deciding a “determination order” necessarily includes a “narrowing down” of the plurality of parts “on the basis of the index values.” Stated differently, both of these claim elements involve identification of the plurality of parts based on the index values to “determine an imaging part of the subject.” Further, “determination order” and “narrowing down” both encompass selecting the imaging parts by some ranking of the index values of the plurality of parts. 

This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-5, 7-8, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Gurevich et al. (US 2018/0028079) in view of Urabe et al. (US 2017/0024883) and Sofka et al. (US 2011/0243386).
Regarding apparatus claim 1 and associated method and readable recording medium claims 19 and 20, Gurevich teaches an ultrasound diagnostic apparatus comprising via “the subject time series of fluorescence images of the subject being or having been acquired by an image acquisition device” ([0023]) wherein “the images may be derived from contrast-enhanced ultrasound imaging” [0091]. The broadest reasonable interpretation of ultrasonic diagnostic apparatus encompasses an apparatus for ultrasonic imaging. While the apparatus of Gurevich inherently includes an ultrasound probe which is broadly encompassed by the “image acquisition device” ([0023]), a transmission circuit configured to transmit an ultrasound beam from the ultrasound probe to a subject, and a reception circuit configured to receive ultrasound echoes from the subject by the ultrasound probe to generate element data (“capturing/generating a time series of fluorescence images of tissue of a subject” (step 110 in Fig. 1), the additional reference of Urabe provides an ultrasound diagnostic imaging apparatus in Fig. 2. The imaging apparatus includes an ultrasound probe 2, a transmitting unit 12 which “is a circuit to make the ultrasound probe 2 generate transmission ultrasound waves” ([0038]), and a receiving unit 13 which “is a circuit which receives received signals which are electrical signals via the cable 3 from the ultrasound probe 2” ([0039]).  
Gurevich further teaches a processor (“a system for characterizing tissue of a subject includes one or more processors and memory having instructions stored thereon, wherein the instructions, when executed by the one or more processors, cause the system to carry out the methods” [0010]) configured to generate an ultrasound image on the basis of the element data generated by the reception circuit (Gurevich 110 in Fig. 1 and [0086]; Urabe Fig. 2), and perform image recognition for the ultrasound image generated to calculate recognition scores of a plurality of parts of the subject (“identifying one or more attributes of the data that are relevant to a clinical characterization of the tissue 114,” wherein “the identifying step may be…automatic (algorithm-aided...)” [0086]). Gurevich defines “attributes of the data” as “a plurality of subregions in the time series of fluorescence images of the subject” ([0013]) or optionally “a time-intensity curve, a coefficient, spatial position, onset time, time to blush, maximum fluorescence intensity, ingress of blood, egress of blood, or a combination thereof” ([0014]). These attributes may encompass different parts of the subject within an image, such as an image containing an organ with changing ingress or egress of blood, as well as hard tissue such as bone with relatively less change in blood flow. Gurevich further teaches that the processor is configured to calculate index values of the plurality of parts on the basis of the recognition scores of the plurality of parts calculated for a predetermined number of ultrasound images: “Categorizing the data into a plurality of clusters based on the one or more attributes of the data such that the data in the same cluster are more similar to each other than the data in different clusters, wherein the clusters characterize the tissue 116, and generating (based on the categorized clusters) a characterization output of the tissue” ([0086]). Here, the “attributes of the data” correspond to the recognition scores and the “categorizing into clusters” corresponds to calculating index values. 
Gurevich also teaches the apparatus elements above as a method ([0008]) and a “non-transitory tangible computer-readable medium having computer-executable program code means embedded thereon to perform any one of the methods” ([0035]).
However, Gurevich does not explicitly disclose wherein the processor is configured to decide a determination order in which part determination is performed for the plurality of parts on the basis of the index values, and determine an imaging part of the subject on the basis of the recognition scores according to the determination order. Sofka teaches sequential detection of multiple object in medical images such as ultrasound using a hierarchical detection network, which shares a technical field with the instant application. Specifically, Sofka teaches that “a plurality of objects are sequentially detected in an image in an order specified by a trained hierarchical detection network” wherein “the detection of each object in the image is performed by obtaining a plurality of sample poses for the object from a proposal distribution of object poses for the object, weighting each of the plurality of sample poses based on an importance ratio calculated for each sample pose, and estimating a posterior distribution for the object based on the weighted sample poses” ([0005]). Thus, Sofka teaches an algorithm for identifying objects 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the attribute identification algorithm of Gurevich with the sequential detection by hierarchical detection network of Sofka in order to increase “the computational speed and robustness of the multiple object detection method…by hierarchical detection” (Sofka [0032]).
With regard to claims 2 and 3, Gurevich further teaches wherein the processor uses, as the index values of the plurality of parts, recognition scores of the plurality of parts calculated for a latest ultrasound image acquired and wherein the processor calculates the index values of the plurality of parts on the basis of recognition scores of the plurality of parts calculated for each of a plurality of ultrasound images which are continuously acquired in time series and include a latest ultrasound image acquired, respectively. Under the broadest reasonable interpretation of the claim, the last ultrasound image in the series of images acquired qualifies as the latest ultrasound image acquired. Thus Gurevich, which captures/generates “a time series of fluorescence images of tissue of a subject” at step 110 of Fig. 1 necessarily includes a latest image, whose attribute data contributes to the cluster value. Further, the clusters, which correspond to the index values, necessarily include attribute data and thus recognition scores from the last image in the time series of images captured in 110.
Regarding claim 4, Gurevich further teaches wherein the processor uses mean values or medians of the recognition scores of the plurality of parts calculated for the plurality of ultrasound images as the index values of the plurality of parts in [0017]: “Optionally, categorizing the data for the plurality of time series of fluorescence images of the subject mean values of the recognition scores encompasses the categorizing of attribute data from the images into clusters with similar values and thus the nearest means such that the data is categorized into “a plurality of clusters based on the one or more attributes of the data such that the data in the same cluster are more similar to each other than the data in different clusters” ([0007]). Because the claim is written in alternative form, evidence for only one of the claimed elements is sufficient for the rejection. 
In regard to claim 5, Gurevich further teaches wherein the processor uses maximum values or minimum values of the recognition scores of the plurality of parts calculated for the plurality of ultrasound images as the index values of the plurality of parts. Gurevich states that “other clustering algorithms can be employed instead of K-means, such as Density-based Spatial Clustering of Applications with Noise (DBSCAN) or hierarchical clustering (agglomerative or divisive)” ([0143]). Clustering via DBSCAN is based around grouping together closely packed data points, and excluding points that are separate in low-density regions whose nearest neighbors are a defined distance away (“DBSCAN”, Wikipedia). Thus, the lowest and highest value points within a closely packed grouping are thought of as representing the minimum and maximum values. Therefore, the DBSCAN clustering approach of Gurevich categorizes attribute data into clusters with discrete ranges based on differentiating between points belonging to a cluster and those marked as outliers. 
Regarding claim 7, the modification of Gurevich teaches wherein the processor gives ranking scores to the plurality of parts for each of the plurality of ultrasound images such that the part with a higher recognition score has a higher ranking score and uses sums of the ranking scores of the plurality of parts for the plurality of ultrasound images as the index values of the plurality of parts. Specifically, Gurevich displays scatter plots in Figs. 3 D-E of the attribute data from the time series of images. Since the attribute data points have numerical value, the clustered attribute data can thus be assigned ranking scores based on their positions along the x- or y-axes. Further, the clusters necessarily represent the plurality of parts since “categorizing the data into a plurality of clusters based on the one or more attributes of the data” is “such that the data in the same cluster are more similar to each other than the data in different clusters” ([0086]). Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to sum the discrete attribute data point values and their associated ranking scores based on their position along the x- or y- axis to provide an index value for the cluster since this approach represents a method of comparing groups that would have been obvious to try in addition to comparing the means or minimum/maximum values of the data points within a cluster to expect a similar outcome of cluster value differentiation. 
Regarding claim 8, the modification of Gurevich teaches the ultrasound diagnostic apparatus according to claim 3 but does not directly disclose wherein the processor has a threshold value of the recognition score and uses the number of recognition scores greater than the threshold value among the recognition scores of the plurality of parts calculated for the plurality of ultrasound images as the index value of each of the plurality of parts. However, it would have been obvious to one of ordinary skill in the art to have modified the clustering algorithm of Gurevich by setting any value such as a mean or minimum value of closely grouped attribute data as a threshold and counting the discrete attribute data points as illustrated in Figs. 3D-E, since clustering the attribute data relative to a threshold and calculating the number of attribute data points that are greater than the threshold represents an alternative approach to the k-means and DBSCAN categorization algorithms in the field of cluster analysis. 
the ultrasound diagnostic apparatus according to claim 1, wherein the processor decides the determination order such that the part with a larger index value ranks higher.  Gurevich does not teach the determination order element, thus relying on Sofka to teach deciding the determination order such that the part with a larger index value ranks higher. The hierarchical detection network of Sofka requires that “the spatial order in multi-object detection must be selected” wherein “the goal is to select the order such that the posterior probability P(θ0:t|V0:t) is maximized” ([0049]). Further, “since determining this order has exponential complexity in the number of objects, a greedy approach is used” ([0049]), wherein “the greedy order selection method selects the order with the highest score value at each step” ([0060]) based on a first detector of the hierarchical detection network 500 corresponding “to the easiest object to detect correctly” ([0050]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Gurevich with the determination order teaching of Sofka to enhance the “computational speed and robustness of the multiple object detection method…by hierarchical detection,” improve “the performance of the multi-object detection method…by starting from objects that are easier to detect and constraining the detection of other objects by exploiting the object configurations,” and selecting “the optimal schedule of hierarchical scales for detecting scales for detecting objects” by “using the same algorithm used to optimize the order of object detections” (Sofka [0032]).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Gurevich, Urabe, and Sofka as applied to parent claim 1 above, and further in view of Moesch (DE 10 2009 043 955).
the ultrasound diagnostic apparatus according to claim 3, but does not disclose wherein the processor calculates weighted mean values of the recognition scores of the plurality of parts by giving a larger weight to an ultrasound image more recently acquired among the plurality of ultrasound images and uses the weighted mean values as the index values of the plurality of parts.
Moesch, which teaches a method for monitoring bladder fill volume via a probe including an ultrasonic sensor which shares the technical field of diagnosis using ultrasonic waves with the instant application, further discloses that “more recent measurements are weighted more heavily than older data to account for changes (physical and otherwise)” [0048]. This evidence reads on the claimed element of giving larger weight to more recently acquired data. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified Gurevich with the weighting of more recently acquired data of Moesch, since more recent data contains more accurate information by having accounted “for changes (physical or otherwise)” (Moesch [0048]). Further, by applying weights to the attribute data of Gurevich, the clustering method via means would necessarily represent a weighted-means clustering method.


Claims 9-11 and 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Gurevich, Urabe, and Sofka as applied to parent claim 1 above, and further in view of Matsushita et al. (US 2012/0284283).
Regarding claims 9-11, the modification of Gurevich teaches the ultrasound diagnostic apparatus according to claim 3/4/5, but does not disclose wherein, in a case in which there are the same index values among the calculated index values of the plurality of parts, the processor calculates the index values again, using an ultrasound image group which includes the latest ultrasound image and consists of ultrasound images which are continuous in time series and whose number is less than the number of the ultrasound images used to calculate the index values. 
Instead, Matsushita discloses a method, apparatus, and computer program for scoring content information pieces by calculating degrees of conformity between a plurality of content information, which is similar to the instant application’s recognition score calculation of a plurality of parts within an ultrasound image to distinguish between for further ordering and part determination. Specifically, Matsushita teaches that “in the case where at least two of the appropriate content information pieces acquired in the step S102 represent a same content ID, the indication rank deciding section 113 recalculates a final score for the same content ID by, for example, summing the current scores represented by the related appropriate content information pieces” ([0127]). Here, “content ID” is being interpreted as the index value.  While Matsushita doesn’t recalculate the scores based on an ultrasound image group which includes the latest ultrasound image and consists of ultrasound images which are continuous in times series and whose number is less than the number of the ultrasound images used to calculate the index values, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the processor of Gurevich to recalculate identical index values. The number of images acquired by Gurevich is inherently a set number of images which are continuous in a time series (Gurevich, step 110 of Fig. 1). Further, if the same set of images are used in the recalculation one would reasonable expect the same result of identical index values between a set of clusters. Therefore, to avoid the same value between 
The same logic pattern for claim 9 applies to claims 13-15, wherein the processor calculates the index values again, using an ultrasound image group consisting of a plurality of ultrasound images which are continuous in time series and are acquired before the latest ultrasound image in time series, wherein all but the final image in the time series are included in the calculation of the recognition scores and index values to avoid the same index values. 

Claims 12 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Gurevich, Urabe, Sofka, and Moesch as applied to parent claim 6 above, and further in view of Matsushita.
The logic patterns as applied above for claims 9-11 and 13-15 apply to claims 12 and 16, respectively. 

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Gurevich, Urabe, and Sofka as applied to parent claim 1 above, and further in view of Robinson et al. (US 2016/0148373).
The modification of Gurevich teaches the ultrasound diagnostic apparatus according to claim 1, but does not disclose wherein the processor detects a change in the imaging part caused by movement of the ultrasound probe and starts to calculate the index value after detecting the change in the imaging part. 
Robinson discloses an analogous ultrasound imaging device to the instant application which further detects movement of the imaging probe and calculates an image-to-image spacing between consecutive images. Specifically, Robinson teaches an “exemplary system with position and/or orientation sensor that can be used to detect location and movement of an imaging probe” ([0053]), wherein “in some embodiments, movement of an imaging device may active the recording system” such that “the recording system begins to receive images from an imaging probe/device/system once an activation motion is detected” ([0061]). This suggests that imaging starts after movement is detected by the “position and or/orientation sensors”, wherein “position information…is transmitted to the data acquisition and display module/controller 40” ([0055]). Further, the claimed index value calculation requires receiving ultrasound data to generate the ultrasound image, in which recognition scores are assigned to the plurality of parts in the image, which are used to calculate the individual index values of the parts from a predetermined number of ultrasound images generated. In other words, calculation of the index value occurs after receiving images, which occurs after motion has been detected in the system of Robinson.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Gurevich with the motion detection image recording of Robinson in order to “automate or control the start and stop of image recording by an imaging device based on image device movement and/or image quality of recorded images” (Robinson [0009]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REMY C COOPER whose telephone number is (571)270-1816.  The examiner can normally be reached on M-Th 8:00 a.m. - 6:00 p.m. ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHRISTOPHER KOHARSKI can be reached on (571)272-7230.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/CHRISTOPHER L COOK/            Primary Examiner, Art Unit 3793